IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 97 EM 2019
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 BRYAN BROWN-CAMP,                            :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the “Petition to Reinstate Petition for

Allowance of Appeal Nunc Pro Tunc” is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days.